Citation Nr: 0306939	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  03-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back disability.

3.  Entitlement to service connection for right hand 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO in 
Columbia, South Carolina, which  found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for pain of the left shoulder, and which denied 
service connection for a low back disability and a right hand 
condition. 


REMAND

In his VA Form 9 (substantive appeal) received in February 
2003, the veteran indicated that he wanted a hearing before a 
Veterans Law Judge at the RO (i.e. a Travel Board hearing).  
Such a hearing must be scheduled by the RO.  38 U.S.C.A. 
§ 7107 (West Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2002).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



